PER CURIAM.
Because the defendant’s agreed sentence was based upon a guidelines score-sheet which erroneously included points for victim injury on convictions of felony leaving the scene of an accident, Geary v. State, 675 So.2d 625 (Fla. 2d DCA 1996), review denied, 680 So.2d 422 (Fla.1996), and misdemeanor driving while license suspended, Geary; cf. May v. State, 747 So.2d 459 (Fla. 4th DCA 1999); see generally Fudge v. State, 791 So.2d 1186 (Fla. *1065th DCA 2001), the order below denying her 3.800 motion is reversed with directions to permit the defendant, at her option, to withdraw her plea or to be sentenced under a correctly computed guidelines scoresheet.